Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-24-2004

USA v. Chambers
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2696




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Chambers" (2004). 2004 Decisions. Paper 917.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/917


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    NO. 03-2696
                                 ________________

                          UNITED STATES OF AMERICA

                                            v.

                                 ERIC CHAM BERS,

                                           Appellant

                      ____________________________________

                   On Appeal From the United States District Court
                       For the Middle District of Pennsylvania
                          (D.C. Crim. No. 02-CR-00114 )
                       District Judge: Honorable Yvette Kane
                   _______________________________________


                      Submitted Under Third Circuit LAR 34.1(a)
                                 December 15, 2003

               Before: ROTH, MCKEE, AND ROSENN Circuit Judges.

                               (Filed: March 24, 2004)


                             _______________________

                                    OPINION
                             _______________________

ROTH, Circuit Judge

      Eric Chambers was charged in a single-count indictment of being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Chambers moved to

suppress the firearms seized during a Terry stop, arguing that he did not consent to the

search of his vehicle. After the District Court denied the motion, Chambers entered a

plea of guilty to the indictment, reserving his right to appeal the adverse suppression

ruling. Chambers was sentenced to 96 months imprisonment. Chambers now appeals

from the District Court’s order denying his motion to suppress. We will affirm.

       We have jurisdiction pursuant to 28 U.S.C. § 1291.

                                              I.

       During the morning of December 20, 2001, just outside of Harrisburg,

Pennsylvania, Officer Adams stopped the automobile being driven by Chambers for

suspicion of a counterfeit inspection sticker. Chambers identified himself and told

Officer Adams that he did not have a drivers’ license, the registration to the vehicle, or

insurance paperwork. Chambers indicated that he had purchased the vehicle a couple of

months earlier but could not provide the seller’s name. Officer Adams confirmed that the

inspection sticker was counterfeit, and while questioning Chambers detected a strong

order of marijuana from around Chambers’ person and from inside the vehicle. Officer

Adams returned to his patrol car and summoned backup, and while doing so Officer

Vogel, who had heard Officer Adam’s initial report of a traffic stop, arrived on the scene.

       The officers went back to Chamber’s vehicle and asked Chambers if there was any

marijuana or contraband in the car. Chambers responded “I don’t know.” Officer Adams



                                              2
then asked Chambers for consent to search the vehicle. According to both Officers

Adams and Vogel, Chambers gave his consent and upon request stepped out of the

vehicle. Officer Adams claims he again asked Chambers if he had any problem with

them searching the vehicle, and Chambers said no. Chambers claims he did not give

consent. According to Chambers, the first time he was asked, he responded by asking the

officer what does a search have to do with an inspection sticker violation, and the officers

ignored him. The second time Chambers was asked, he claims he just looked at the

officer “like he was crazy.”

       The Officers then asked Chambers if he had anything illegal on his person.

Chambers patted his coat pocket and said he had some “weed”. Officer Adams removed

a small baggie from Chambers’ coat pocket, which contained a substance they suspected

was marijuana and a small glass vial. Chambers was taken into custody, and Officer

Adams began searching the vehicle. In the unlocked glove box, Officer Adams found a

semi-automatic handgun loaded with a full magazine of ammunition and a live round in

the chamber. While conducting the search, Corporal Brubaker arrived, responding to the

call for backup. Officer Adams and Corporal Brubaker then decided to terminate the

search and obtain a search warrant. The vehicle was impounded, and the following day

the officers obtained and executed a search warrant whereby they found a loaded sawed-

off 12-gauge shotgun and a loaded .38 caliber revolver.

                                             II.



                                             3
       “[W]hen a prosecutor seeks to rely upon consent to justify the lawfulness of a

search, he has the burden of proving that the consent was, in fact, freely and voluntarily

given.” Bumper v. North Carolina, 391 U.S. 543, 548, 88 S.Ct. 1788, 20 L.Ed.2d 797

(1968). This Court reviews the District Court’s factual determination of whether a

defendant consented to a search for clear error. United States v. Kim, 27 F.3d 947, 954-

55 (3d Cir. 1994). “A finding is ‘‘clearly erroneous’ when although there is evidence to

support it, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed.’” United States v. Pelullo, 173 F.3d 131,

135 (3d Cir. 1999) (quoting United States v. United States Gypsum Co., 333 U.S. 364,

395, 68 S.Ct. 525, 92 L.Ed. 746 (1948)). “If the district court’s account of the evidence is

plausible in light of the record viewed in its entirety,” we may not reverse it even if sitting

as the trier of fact we would have weighed the evidence differently. Anderson v. City of

Bessemer City, 470 U.S. 564, 573-74, 105 S.Ct. 1504, 84 L.Ed.2d 514 (1985). “Where

there are two permissible views of the evidence, the factfinder's choice between them

cannot be clearly erroneous.” Id.

              Chambers argues that the District Court’s finding is clearly erroneous

because (1) in light of Chambers’ prior criminal record, including felony convictions, it is

unlikely Chambers would consent to a search that would inevitably disclose the presence

of prohibited weapons; (2) if Officer Adams had actually obtained an oral consent, there

would have been no need to secure a search warrant; and (3) if Chambers had given his



                                               4
oral consent, it would be reasonable to expect a notation of that consent in the police

report, and the government did not introduce the report or any other notes by Officer

Adams as rebuttal evidence at the suppression hearing. These arguments simply take

exception to the District Court’s view of the evidence. The District Court credited the

testimony of the police officers and concluded that Chambers consented to the search. As

this conclusion is plausible it cannot be clearly erroneous. See id.

       We will therefore affirm the order of the District Court.




                                              5